Citation Nr: 0208163	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  97-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee impairment, postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1980.

The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  The RO granted entitlement to a 
temporary total convalescence evaluation effective from 
November 23, 199 to December 31, 1994, and reinstated the 
previous 10 percent evaluation effective January 1, 1995.

In October 1998 the veteran presented testimony at a video-
conference hearing before the undersigned Member of the Board 
of Veterans' Appeals (Board), a transcript of which has been 
associated with the claims file.

In January 1999 the Board remanded the case to the RO for 
further development and adjudicative action.

In March 2002 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran's right knee impairment, postoperative is 
manifested by limitation of motion with arthritis, compatible 
with not more than mild impairment, or additional functional 
loss due to pain or other pathology.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for right knee impairment, postoperative, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records dated in December 1979 show the 
veteran reported pain and swelling in the right knee after 
physical training.  There was no history of trauma, locking 
or giving out.  The examiner noted moderate pre-patellar 
effusion. There was full range of motion of the knee, the 
ligaments were stable, there was no joint line tenderness and 
McMurray's sign was negative.  The diagnosis was pre-patellar 
bursitis.

A second examiner noted effusion in the right knee, positive 
McMurray's sign, clicking and lateral joint line tenderness.  
There was full range of motion, with pain on flexion, but no 
subpatellar crepitus or ligament laxity.  The diagnosis was 
probable right lateral meniscus tear.  The April 1980 
separation examination revealed no right knee disorder, and 
the veteran denied knee problems in his report of medical 
history.

Associated with the claims file are private medical records 
dated in October 1983 that show the veteran reported a 3 year 
history of intermittent right knee swelling.  The physician's 
impression was acute tenosynovitis of the right knee with 
possible medial meniscus injury.  Records show the veteran 
underwent arthroscopy and partial synovectomy to the right 
knee.

VA medical examination in January 1984 included a diagnosis 
of recurrent right knee synovitis, cause undetermined.  It 
was noted there was mild to moderate impairment of the right 
knee joint function.

An April 1985 private medical opinion noted a possible 
diagnosis of rheumatoid arthritis in the right knee.  It was 
noted that the physician had removed fluid from the knee 
every couple of weeks.

Associated with the claims file are VA outpatient treatment 
records dated in July 1995, which included a diagnosis of 
Reiter's Syndrome.  The veteran reported that his knees had 
been better since he began his present medication regimen.

The veteran was accorded a VA joints examination in December 
1996.  On examination the right knee was swollen and was able 
to move from 10 to 110 degrees.  The examiner opined that the 
veteran had Reiter's syndrome or some rheumatoid variant, 
which was unrelated to the service right knee injury.  He 
also stated it was believed that the veteran's recurrent 
right knee problem was caused by his generalized joint 
disturbance.  It was suggested that a rheumatologist be 
consulted to determine the nature of the veteran's right knee 
disorder.

Associated with the claims file are VA clinical records dated 
from February 1997 to May 1998 showing extensive treatment 
for nonservice-connected conditions.  However, complaints of 
right knee symptomatology were also noted.  

The veteran was accorded a VA joints examination in June 
1998.  On examination there was effusion and some 
crepitation.  There was some residual punctate arthroscopy 
scars on the right knee.  The examiner found no ligament 
instability or no abnormal McMurray maneuver.  The right knee 
was to 20 degrees of flexion contracture with further flexion 
of 94 degrees.  Mild pain was elicited with range of motion.  
The diagnoses were residuals, post operative status, multiple 
knee, right; Reiter's syndrome with multiple joint active 
synovitis, including right knee, and degenerative joint 
disease, secondary to diagnoses number 1 and 2.  

The veteran was accorded a VA joints examination in March 
1999.  On examination he was noted to have generalized 
rheumatoid type arthritis, with both hips having been 
replaced, with improvement.  He reported recurrent pain and 
swelling in the right knee.  The examiner noted he was 
undergoing clear-cut incontrovertible evidence of impending 
total disability due to generalized joint disease, which was 
of a rheumatoid type.  It was noted that several operations 
had confirmed the presence of synovitis in the right knee, no 
cause determined.  He reported continued employment as a 
dispatcher. 

The evidence was overwhelming that the problem the veteran 
experienced following the trauma in service might possibly 
have resulted in posttraumatic arthritis.  The examiner 
opined that the trauma alone was not causing the problem in 
the right knee or elsewhere.  

Range of motion was as follows: flexion was to 85 degrees and 
extension was to 170 degrees.  There was mild periarticular 
thickening in the right knee.  There was no evidence of 
ligament relaxation or ligament injury in either knee.  The 
diagnosis was status post sprain of the right knee.  The 
veteran's history was reviewed and the examiner found nothing 
suggesting tear or gross abnormality in either of the 
cartilages or any of the four major ligament areas of the 
right knee.  

Associated with the claims file are VA clinical records dated 
from December 1998 to January 2002 showing rheumatologic 
treatment.  However, in January 2002, among other things the 
veteran complained of painful knees.  

During the December 1998 video conference hearing before the 
undersigned, the veteran testified that he experienced a lot 
of pain, limited motion, and occasional popping in his right 
knee.  He also experienced weakness, instability, and 
occasional grinding.  He had not had any treatment for his 
right knee since 1993.  He took over the counter medication 
for his right knee.  Pain is the dominant symptom of his 
right knee.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted. When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.

Normal range of motion of the knee is present when there is 
flexion to 140 degrees and extension of 0 degrees.  38 C.F.R. 
§ 4.71, Plate II (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluations of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).


The factors of disability affecting joint are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The CAVC has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca, supra.

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).




When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  

A 10 percent evaluation is warranted with X-ray involvement 
of 2 or more major joints or 2 or more minor joint groups.  
The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Id.

Read together, Diagnostic Code 5003/5010 and 38 C.F.R. § 4.59 
thus state that painful motion of a major joint or groups 
caused by degenerative/traumatic arthritis, where arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991); VAOPGCPREC 9-98 (holding that a 
separate rating for arthritis could be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.


Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001).


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

Additionally, the RO shows that in its March 2002 
supplemental statement of the case, it has considered the 
veteran's claim under the new law referable to the duty to 
assist the veteran as mandated by the VCAA.  38 U.S.C.A. § 
5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Analysis

The separate rating for components of the right knee 
disability, if they exist, is not pyramiding.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994), see also VAOPGCPRECS 9-98 and 
23-97 authorizing multiple ratings for a disability where 
there is additional disability currently existing 
characterized by different manifestations.  The Board is 
bound by precedent opinions of the VA General Counsel.  38 
U.S.C.A. § 7104(c). 

The Board finds the facts of this case do not fall within the 
guidelines for consideration of multiple ratings, as it is 
clear that the disability is to be rated on limitation of 
motion criteria since there is no evidence of lateral 
instability or recurrent subluxation.  These are the elements 
required to support a separate rating under Diagnostic Code 
5257.  The RO referred to this Diagnostic Code but disability 
evaluations must be coordinated with functional impairment in 
all instances.  38 C.F.R. § 4.21.  There is no lateral 
instability shown on the 1996, 1998 or 1999 examinations.  As 
lateral instability or recurrent subluxation is not shown 
objectively, the current right knee disability may be rated 
to the extent of mild, moderate or severe disablement as 
characterized in the criteria under Diagnostic Code 5257.

With respect to arthritis per se, the Board notes that 
historically the RO has conceded service connection for 
arthritis.  The VA medical examinations of record show the 
examiner acknowledged that the service incurred injury to the 
right knee may have contributed to the development of 
traumatic arthritis.  Whether present or not, the 
overwhelming medical evidence of record shows that the 
veteran's degenerative process in the right knee, as is the 
case in multiple joints, has been attributed to Reiter's 
syndrome, a nonservice-connected disability.  Thus, separate 
ratings, or additional disability based on limitation of 
motion and arthritis are not warranted in the veteran's case 
at hand.

A review of the right knee medical evidence, as shown above, 
reveals no ankylosis, thereby precluding an increased 
evaluation under diagnostic code 5256; no recurrent 
subluxation, lateral instability or "other impairment," 
thereby precluding assignment of an increased evaluation 
under diagnostic code 5257; no dislocated cartilage with 
frequent episodes of "locking" and effusion into the joint 
due to the service-connected disability; and no impairment of 
the tibia or fibula, thereby precluding assignment of an 
increased evaluation under diagnostic code 5262.

A rating under Diagnostic Code 5259, which rates symptomatic 
removal of semilunar cartilage, would produce only a 10 
percent rating, and the veteran's disability is currently 
rated as being 10 percent disabling.

There is no limitation of leg extension and the limitation of 
flexion has served as the basis for the 10 percent rating, 
although the degree of limitation does not support the rating 
without application of the liberalized criteria for rating 
major joints affected by arthritis.  Thus, a rating in excess 
of 10 percent is not warranted under either Diagnostic Code 
5260 or Diagnostic Code 5261.

With regard to functional impairment due to pain pursuant to 
the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59, such as 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing, 
either during exacerbations or during flare-ups, the evidence 
shown above simply does not show objective evidence of these 
symptoms due to the service-connected postoperative 
impairment of the right knee.  The most recent examination 
disclosed the most of the veteran's manifestations are due to 
his non-service connected multiple joint Reiter's syndrome 
reported to be worsening.  In fact, the examiner, as did 
previous examiners, appears to report the service-connected 
right knee disability as due to injury for historical 
purposes.  As the Board noted earlier, the veteran continues 
his employment as a dispatcher.

In addition, the CAVC has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
otherwise causative of limitation of function.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805; Esteban v. Brown, 6 
Vet. App. 259 (1994).

In the veteran's case at hand, the evidence does not show 
that his residual scars from previous surgery are in anyway 
disabling.  As such, a separate compensable disability 
evaluation for the veteran's residual scarring is not 
warranted.

Accordingly, the preponderance of the evidence is against the 
claim for entitlement to a rating in excess of 10 percent for 
the veteran's service-connected right knee impairment, 
postoperative. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for the 
service-connected right knee disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for assignment of an 
extraschedular evaluation, but it did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider unusual or 
exceptional. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, he has not required frequent inpatient care, 
nor has his right knee disability markedly interfered with 
his employment.  As noted above, the veteran continues with 
his employment as a dispatcher.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
right knee disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee impairment, postoperative, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

